IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2013-CA-01464-COA

JEFFREY KEEFE SEALE, SR.                                                     APPELLANT

v.

CHERIE NANEZ SEALE                                                             APPELLEE


DATE OF JUDGMENT:                          07/31/2013
TRIAL JUDGE:                               HON. LAWRENCE PRIMEAUX
COURT FROM WHICH APPEALED:                 LAUDERDALE COUNTY CHANCERY
                                           COURT
ATTORNEY FOR APPELLANT:                    MARTY CRAIG ROBERTSON
ATTORNEY FOR APPELLEE:                     ROBERT D. JONES
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                   GRANTED DIVORCE, DIVIDED MARITAL
                                           PROPERTY, AND AWARDED ALIMONY
                                           TO THE APPELLEE
DISPOSITION:                               AFFIRMED - 11/18/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., ROBERTS AND CARLTON, JJ.

       CARLTON, J., FOR THE COURT:

¶1.    Jeffrey Seale Sr. appeals the judgment of the Lauderdale County Chancery Court

awarding alimony to Cherie Seale and distributing the couple’s marital property. On appeal,

Jeffrey raises the following issues: (1) whether the chancellor erred in his classification of

certain debts; (2) whether the chancellor erred in his distribution of the couple’s marital

property; and (3) whether the chancellor erred by awarding permanent alimony to Cherie.

Upon review, we find no abuse of discretion by the chancellor and therefore affirm.

                                          FACTS
¶2.    After seventeen years of marriage, Jeffrey and Cherie obtained a final judgment of

divorce. The parties had two children during the course of their marriage, both of whom

were minors at the time of the divorce. At the start of the parties’ marriage, Jeffrey worked

as a stockbroker, and Cherie worked as an office administrator for a securities firm. Jeffrey

later attended and graduated from medical school, completed a residency program, and began

working as a physician in Meridian, Mississippi. Although Cherie continued to work while

Jeffrey attended medical school, she opted to stay at home and raise the couple’s children

after the family moved to Meridian.

¶3.    In the proceedings below, the chancellor granted Cherie a divorce on the ground of

adultery and awarded her custody of the parties’ children. After conducting an analysis of

the Ferguson 1 factors, the chancellor divided the couple’s marital property as follows: (1)

Cherie received $77,107 in marital assets and $38,334 in marital debt; and (2) Jeffrey

received $31,513 in marital assets and $292,127.12 in marital debt.

¶4.    Based on the parties’ respective incomes and the amount of their debt in comparison

with their total assets, the chancellor found that the division of the marital estate left Cherie

with a “definite deficit.” The chancellor therefore conducted an analysis of the Armstrong 2

factors to determine whether an award of alimony was appropriate. He concluded that Cherie

“should have rehabilitative periodic alimony during a transition period . . . and . . . permanent




       1
           Ferguson v. Ferguson, 639 So. 2d 921, 928-29 (Miss. 1994).
       2
           Armstrong v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993).

                                               2
periodic alimony in a nominal amount.” Based on his findings, the chancellor ordered

Jeffrey to pay Cherie $1,500 in “rehabilitative periodic alimony” for forty-eight months. The

chancellor also ordered Jeffrey to pay Cherie $100 in nominal permanent alimony until

Cherie’s remarriage or either party’s death. Aggrieved by the chancellor’s rulings on the

issues of distribution of the marital property and permanent alimony, Jeffrey appeals to this

Court.

                                 STANDARD OF REVIEW

¶5.      “This Court’s standard of review in domestic[-]relations matters is extremely limited.”

Phillips v. Phillips, 45 So. 3d 684, 692 (¶23) (Miss. Ct. App. 2010). On appeal, we “will not

disturb a chancellor’s award of alimony and division of marital assets unless the [chancellor]

was manifestly wrong, abused [his] discretion[,] or applied an erroneous legal standard.”

Watson v. Watson, 882 So. 2d 95, 98 (¶14) (Miss. 2004) (citing Sandlin v. Sandlin, 699 So.

2d 1198, 1203 (Miss. 1997)). Furthermore, though we only interfere with a chancellor’s

findings of fact where the chancellor applied an erroneous legal standard or his factual

findings were manifestly wrong or clearly erroneous, we review de novo the chancellor’s

interpretation and application of the law. Singley v. Singley, 846 So. 2d 1004, 1006 (¶5)

(Miss. 2002).

                                        DISCUSSION

         I.     Whether the chancellor erred in his classification of certain debts.

¶6.      In his first assignment of error, Jeffrey challenges the chancellor’s classification of

certain debts as either marital or nonmarital. Jeffrey asserts that the chancellor erred by

                                                3
classifying a debt owed to Tony Nanez, Cherie’s father, as marital since Cherie used the

money to pay for her attorney’s fees. Jeffrey also appears to argue that the chancellor

improperly classified the unpaid portion of Jeffrey’s medical-school debt as nonmarital

property.

              a.     The Debt Owed to Cherie’s Father

¶7.    Our caselaw holds that debts acquired during the course of the marriage are subject

to equitable distribution. McLaurin v. McLaurin, 853 So. 2d 1279, 1285-86 (¶24) (Miss. Ct.

App. 2003). “The courts in this state have consistently held that expenses incurred for the

family, or due to the actions of a family member, are marital debt and should be treated as

such upon dissolution of the marriage.” Shoffner v. Shoffner, 909 So. 2d 1245, 1251 (¶17)

(Miss. Ct. App. 2005).

¶8.    The record reflects that, due to Jeffrey’s adultery, Cherie incurred the debt at issue to

pay for legal representation during her divorce proceedings. Because Cherie incurred the

debt during the course of the parties’ marriage and as a direct result of Jeffrey’s actions, we

find no error in the chancellor’s classification of the debt as marital. As a result, this

argument lacks merit.

              b.     The Unpaid Portion of Jeffrey’s Medical-School Debt

¶9.    On appeal, Jeffrey appears to argue that the chancellor erroneously classified his

medical-school debt as nonmarital because the chancellor assigned Jeffrey sole responsibility

for the repayment of the debt. In his brief, Jeffrey argues that “the loans for his education

should not solely be assigned to him as the funds most certainly were commingled with other

                                               4
income to pay for living and marital/family expense[s].” Despite Jeffrey’s assertions, the

record fails to indicate that the chancellor classified Jeffrey’s medical-school debt as

nonmarital.

¶10.   Although the chancellor assigned Jeffrey full responsibility for the remainder of the

medical-school loans, this fact alone fails to establish that the chancellor erroneously

classified the debt as nonmarital. The chancellor clearly acknowledged in his opinion that

Jeffrey acquired the debt during the course of the parties’ marriage. The chancellor further

noted that the proceeds of the loans, along with Cherie’s income and other revenue sources,

paid for the parties’ living expenses while Jeffrey attended medical school. Based on the

facts in the record, we find no support for Jeffrey’s argument that the chancellor erroneously

classified his medical-school debt as nonmarital. As a result, this argument also lacks merit.

       II.    Whether the chancellor erred in his distribution of the couple’s
              marital property.

¶11.   Jeffrey next argues that the chancellor inequitably distributed the parties’ marital

property. Jeffrey contends that the chancellor committed clear error by assigning him most

of the marital debt and awarding him almost none of the marital assets.

¶12.   Our caselaw provides that “an equitable division of property does not necessarily

mean an equal division of property.” Chamblee v. Chamblee, 637 So. 2d 850, 863-64 (Miss.

1994). “Our task is to review the chancellor’s findings on the Ferguson factors—we do not

conduct a Ferguson analysis anew.” Carter v. Carter, 98 So. 3d 1109, 1112 (¶9) (Miss. Ct.

App. 2012) (citation and internal quotation marks omitted). As previously discussed, the


                                              5
“chancellor’s factual findings will not be disturbed unless manifestly wrong, clearly

erroneous, or the chancellor applied an improper legal standard.” Id. (citation and internal

quotation marks omitted).

¶13.   In Carter, this Court stated:

              As long as Ferguson is properly applied, equitable divisions may indeed
       be lopsided. And “when the facts and circumstances warrant an equitable
       division of the marital estate of one-half or greater and such a division
       complies with the Ferguson principles, then we are duty bound to let such a
       distribution stand.” Phillips v. Phillips, 904 So. 2d 999, 1003 (¶13) (Miss.
       2004). This [C]ourt performed that duty in Seymour v. Seymour, 960 So. 2d
       513, 519 (¶¶13-15) (Miss. Ct. App. 2006). In that case, we affirmed the
       chancellor’s award of ninety-seven percent of the marital property, including
       the marital home, to the wife and order that the husband pay the outstanding
       debt on the marital home, because the facts and circumstances—including the
       husband’s much larger income and separate assets—supported such a division.
       Id.

Carter, 98 So. 3d at 1113 (¶12).

¶14.   In the present case, we find that the record contains substantial evidence to support

the chancellor’s findings of fact and distribution of the marital estate. The chancellor wrote

in his opinion that “the answer to the parties’ financial security does not lie in the division

of the marital estate, due to its lack of liquidity and size. Moreover, the value of the marital

estate is almost equal to the marital debt, compounding the difficulty of effecting an equitable

division.”

¶15.   In analyzing the Ferguson factors, the chancellor found that clear and substantial

proof existed that Jeffrey’s actions destabilized his marriage and damaged his relationship

with his children. Although Jeffrey served as the primary wage earner during the parties’


                                               6
marriage, the chancellor found Cherie’s indirect contributions to the acquisition of marital

assets to be as valuable as Jeffrey’s direct contributions. In addition, while Jeffrey’s medical

degree improved his own earning capacity, the chancellor noted that the pursuit of Jeffrey’s

career negatively impacted Cherie’s earning capacity since she left a more lucrative position

for lower-paying employment when the couple moved.

¶16.   Concluding his analysis of the Ferguson factors, the chancellor stated:

              The disparity in income between the parties is striking and must be
       taken into account. Cherie earns around $1,500 a month when she works
       every available day. Jeffrey earns that much in a single shift of emergency
       room duty. His monthly income is more than ten times greater than Cherie’s.
       As a result, Jeffrey is in a better position [than Cherie] to be able to pay down
       debt and accumulate wealth . . . .

               The most valuable single marital asset is the equity in the former marital
       residence. Any division of that equity between the parties will require that it
       be sold, because neither party has the cash to buy out the other’s interest. In
       his testimony, Jeffrey stated that he wanted his children to continue to live in
       the residence . . . . The court has taken into account Jeffrey’s wish in this
       regard.

¶17.   The chancellor found that Cherie should receive a greater share of the marital estate

since “the assets she is receiving are not liquid in any real sense.” The chancellor noted that

the equity in the former marital home was “locked into the property so long as [Cherie] uses

it as shelter for the minor children and herself[.]” The chancellor also noted that, if Cherie

later sold the home, she would need the funds to provide a replacement shelter for herself and

the children. Based on his application of the Ferguson factors, the chancellor distributed the

parties’ marital estate in the following manner: (1) Cherie received $77,107 in marital assets

and $38,334 in marital debt; and (2) Jeffrey received $31,513 in marital assets and

                                               7
$292,127.12 in marital debt.

¶18.   After reviewing the record and applicable caselaw, we find no manifest error in the

chancellor’s distribution of the marital estate. See Watson, 882 So. 2d at 98 (¶14). The

chancellor based his distribution of the marital property on a proper application of the

Ferguson factors, and the record contains substantial evidence to support his findings.

Accordingly, this assignment of error lacks merit.

       III.   Whether the chancellor erred by awarding permanent alimony to
              Cherie.

¶19.   Jeffrey also argues that the chancellor erred by awarding Cherie permanent alimony.

“Alimony awards are within the discretion of the chancellor, and his discretion will not be

reversed on appeal unless the chancellor was manifestly in error in his finding of fact and

abused his discretion.” Armstrong v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993)

(citations omitted). “Alimony should only be considered if the property division leaves one

spouse in a deficit.” Jones v. Jones, 2011-CA-01440-COA, 2013 WL 1800051, at *8 (¶35)

(Miss. Ct. App. Apr. 30, 2013) (citation omitted). “If there are sufficient assets to provide

for both parties, then there is no more to be done.” Id. (citation omitted).

¶20.   In Jones, this Court found manifest error in the chancellor’s award of nominal

permanent alimony because the chancellor applied the Armstrong factors “after

acknowledging he had made sufficient provision for [the wife] through the equitable division

of the property so that permanent alimony was not needed.” Id. In reversing the chancellor’s

award of alimony, this Court stated:


                                              8
              By referring to the award as “nominal” alimony, it does not appear that
       the chancellor was trying to address an actual deficit in the property award.
       Rather, he admits he was simply leaving the door open in case future events
       prove [the wife] has a need and [the husband] has an ability to pay. Such a
       contingency plan, while well-meaning, simply is not supported by our law.
       Alimony is to be considered as a remedy to an actual insufficiency in the
       marital assets, not as a contingency for a possible insufficiency in the future.
       Because the chancellor found the division of marital property left no need for
       alimony, we find it was error for the chancellor to nonetheless award
       “nominal” alimony.

Id. at (¶36).

¶21.   On appeal, Jeffrey argues that the chancellor erroneously based the award of

permanent alimony on Cherie’s possible future needs and his possible future income. The

record reflects, however, that the chancellor found the division of Jeffrey and Cherie’s

marital estate left Cherie with a “definite deficit” and failed to provide her with any lasting

financial security. The chancellor’s finding that Cherie still suffered a deficit after the

equitable distribution of the couple’s marital estate distinguished this case from Jones and

provided the evidentiary basis required by precedent to consider an award of alimony. See

id. at (¶35). The chancellor therefore proceeded with an analysis and application of the

Armstrong factors.

¶22.   In determining alimony to be proper, the chancellor stated:

       With several years of financial support, which will afford her a transition
       period between this marriage and a more financially fruitful life, [Cherie] will
       hopefully be in a position to achieve a financial recovery. This consideration
       . . . weigh[s] in favor of a period of rehabilitative alimony[, which] . . . . is
       intended to prevent the recipient from being destitute.

              On the other hand, it seems inequitable to allow Jeffrey the possibility
       to rebuild his life financially and enjoy the accumulation of wealth that Cherie

                                              9
       would have participated in but for the breakup of the marriage. In his present
       financial state, at least according to the picture he presented to the court, it
       would seem unlikely that he could do so. Yet, if he has not been entirely
       forthcoming about his finances, he could rebound quickly. In the latter
       circumstance, it would be inequitable for Cherie to be precluded from enjoying
       her former standard of living. This consideration weighs in favor of permanent
       periodic alimony, since the purpose of permanent periodic alimony is to
       preserve the marital standard of living following a lengthy marriage.

               The court finds that, in order to effect a financial remedy for this
       situation, Cherie should have rehabilitative periodic alimony during a
       transition period . . . and . . . should have permanent periodic alimony in a
       nominal amount.

¶23.   As acknowledged, the chancellor determined after equitable distribution of the marital

estate that Cherie suffered a deficit. As further recognized, our precedent allows the award

of alimony upon the finding of such a deficit. See Jones, 2013 WL 1800051, at *8 (¶35).

After finding that a deficit existed, the chancellor awarded Cherie transitional rehabilitative

alimony for forty-eight months and $100 in permanent alimony thereafter.3 We review the

amount of an alimony award by a chancellor for manifest error. See Armstrong, 618 So. 2d

at 1280. In so doing, we find no abuse of discretion in the present case since the evidence

in the record supports the chancellor’s determination regarding the amount and type of

alimony awarded to Cherie. See id.

¶24.   In accordance with our caselaw, the chancellor considered alimony only after



       3
          We acknowledge that the chancellor used the term “nominal amount” in referring
to the award of permanent alimony. The use of the term “nominal” could be misleading
since the term could imply that the alimony was not warranted. However, we acknowledge
in this case the chancellor’s finding that an evidentiary basis existed to establish that Cherie
suffered a deficit following the distribution of the marital estate.

                                              10
determining that the division of property left Cherie with a deficit. See Jones, 2013 WL

1800051, at *8 (¶35). The chancellor then applied the Armstrong factors to the present case.

Unlike in Jones, the record reflects that the chancellor awarded Cherie rehabilitative alimony

for a transitional period and then awarded her permanent alimony in a nominal amount “as

a remedy to an actual insufficiency in the marital assets,” rather than “as a contingency for

a possible insufficiency in the future.” Id. at (¶36). As a result, we find this argument lacks

merit.

¶25. THE JUDGMENT OF THE LAUDERDALE COUNTY CHANCERY COURT
IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

   LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                              11